Citation Nr: 0411198	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  97-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for residuals of a right eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from June 1961 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision in which the RO 
denied, inter alia, service connection for a chronic low back 
disability (characterized as low back pain) and service connection 
for residuals of a right eye injury (identified as a burn to the 
right eye). The veteran filed a notice of disagreement (NOD) in 
February 1997, and the RO issued a statement of the case (SOC) 
that same month. The veteran filed a substantive appeal in May 
1997.

In June 1998, the veteran testified during a hearing before an RO 
Hearing Officer; a transcript of that hearing is of record.

In January 1999 and again in August 2000, the Board remanded these 
matters to the RO for further evidentiary development.  

In September 2002, the Board undertook additional development of 
the claims pursuant to the provisions of 38 C.F.R. § 19.9 (2002).  
Subsequently, the provisions of 38 C.F.R. § 19.9 (2002)-
essentially conferring upon the Board jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board, but not 
reviewed by the RO-was held to be invalid.  See Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 327 
F.3d 1339 (Fed. Cir. 2003).  Thus, in August 2003, the Board 
remanded the case to the RO for initial consideration of the 
recently developed evidence and further action.   

In October 2003, the RO issued a supplemental SOC, reflecting the 
continued denial of the claims for service connection for a 
chronic low back disability and for residuals of a right eye 
injury.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no competent evidence or opinion establishing that 
the veteran currently had a low back disability that is medically 
related to service.  

3.  There is no competent evidence of any current residuals of a 
right eye injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A , 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 

2.  The criteria for service connection for residuals of a right 
eye injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A , 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and 
its implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  38 
U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.

Through the February and May 1997 SOC's, and the January 2000, in 
a March 2001 letter, and March 2002, and October 2003 supplemental 
SOC's, the veteran and his representative have been notified of 
the law and regulations governing the claims, the evidence that 
has been considered in connection with his appeal, and the bases 
for the denial of the claims.  The veteran has been given the 
opportunity to respond to each document.  Thus, the Board finds 
that the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the RO's March 2001 letter satisfies the 
statutory and regulatory requirement that VA notify a claimant of 
what evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO requested that the veteran provide information, 
and, if necessary, authorization, to enable it to attempt to 
obtain any outstanding medical evidence pertinent to the claims 
for service connection.  The RO's letter also invited the veteran 
to send in any evidence in his possession.

The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by the VA that the claimant 
provide any evidence in the claimant's possession that pertains to 
this claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
Pelegrini v. Principi, In that case, the Court determined that VA 
had failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  See 38 U.S.C.A § 
7261(b) (West 2002) (providing that "[i]n making the 
determinations under [38 U.S.C.A. § 7261(a)], the Court shall take 
due account of the rule of prejudicial error").  

In the current appeal, the Board notes that documents meeting the 
VCAA's notice requirements were provided to the veteran after the 
rating decision on appeal and well after a substantially complete 
application was received.  However, the Board finds that the lack 
of pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  As indicated above, the RO issued two 
SOC's in 1997, explaining what was needed to substantiate the 
claims, within a few short months after the December 1996 rating 
decision on appeal; the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the case came to the Board 
initially in January 1999, well after the one-year period for 
response to any such notice (see 38 U.S.C.A. § 5103(b)(1)); and, 
during the interim periods of the Board's remands in 1999, 2000, 
and 2003, the veteran has been afforded substantial time to submit 
any additional evidence.  Lastly, in statements submitted in 
October 1998 and again in July 2002, the veteran's representative 
indicated that all available medical evidence has been submitted.

Under these circumstances, the Board finds that, to the extent 
that VA has failed to fulfill any duty to notify the veteran, such 
error is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Additionally, the Board finds that all necessary development has 
been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claims, to include 
obtaining VA outpatient treatment records and notifying the 
veteran of scheduled examinations.  Specifically, the May 2003 
letter from the Board included notice to the veteran and his 
representative of 38 C.F.R. § 3.655 regarding failure to report to 
a scheduled VA examination and the possible consequences.  
Likewise, the veteran has been given opportunities to submit 
evidence to support his claims, and has been afforded an 
opportunity to present testimony during a hearing.  The RO has 
also informed the veteran that all VA outpatient treatment records 
had been obtained, and enlisted the veteran's aid in securing 
private treatment records from one medical provider that had not 
responded to VA's request for records.  Significantly, no 
outstanding sources of pertinent evidence, to include any 
additional treatment records has been identified, and neither the 
veteran nor his representative has indicated that there is any 
outstanding pertinent evidence that has not been obtained. 

Accordingly, the Board finds that there is no prejudice to the 
veteran in proceeding with a decision on each of the issues on 
appeal, at this juncture..


II.  Service Connection

Service connection may be established for disability resulting 
from an injury suffered or disease contracted in the line of duty, 
or for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
granted for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury that was incurred in or 
aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  Service 
connection requires a finding of the existence of a current 
disability and a connection between the veteran's service and the 
disability.  Watson v. Brown, 4 Vet. App. 309 (1993).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  38 C.F.R. 
§§ 3.102, 3.303(d) (2003).  

In adjudicating a claim for benefits, the Board must determine 
whether a preponderance of the evidence supports the claim or 
whether all of the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 535-567 (1990).  

A.  Chronic Low Back Disability

Service medical records at the time of the veteran's enlistment 
examination in June 1961 show a normal spine.  

Records show that the veteran was treated for back pain in 
December 1962.  At that time he reported having a minor back 
strain just prior to enlistment, and that he had not had any 
problem until approximately the last ten months when his back 
almost continually hurt.  The veteran reported the back pain as 
aggravated by standing or sitting too long in one position or by 
prolonged walking, and he described the back pain as aching 
without radiation and as located bilaterally in the mid-lumbar 
region and sometimes in the thoracic paravertebral areas.  The 
physician diagnosed the veteran with postural back pain.  
Treatment consisted of physical therapy, a bed board, and 
medication.

Records show that the veteran complained of low back pain with 
standing in February 1966, without history of injury.  Physical 
examination revealed a slightly slumped posture.  Except for a 
straight lumbosacral angle, X-rays were negative.  The physician 
diagnosed the veteran with possible postural backache and referred 
him to physical therapy.

Service medical records at the time of the veteran's separation 
examination in February 1967 show a normal spine; the veteran did 
not report any recurrent back pain.

Non-VA medical records show a diagnosis of L4-L5 lumbar stenosis 
in August 1996, for which the veteran elected surgery (a 
decompressive laminectomy at L4-L5).

The veteran underwent a VA examination in November 1996.  He 
reported sustaining an injury to his back in a motor vehicle 
accident in 1962, and having worsening pain in his low back, with 
occasional radiation to both great toes, since then.  The veteran 
reported occasional weakness and numbness, and having worse pain 
with walking approximately 1/2 block or standing for more than 10 
minutes.  He reported having the decompressive laminectomy and 
subsequently undergoing physical therapy, with no improvement of 
his symptoms.

Examination revealed diffuse tenderness over the L4-L5 area, and a 
well-healed incision over the back.  Extension accentuated the 
veteran's discomfort.  Straight leg raising, bilaterally, was 
mildly positive.  The physician diagnosed low back pain, which 
appeared to be lumbar stenosis at the L4-L5 level.  

During a hearing in June 1998, the veteran testified that, in 
service, he changed tires on 18-wheelers by hand, instead of using 
a forklift.  He testified that he injured his back one day and 
went to the hospital, and was given a brace to wear for a while 
and placed on light duty, even though the pain continued.  The 
veteran also testified that he went to the VA hospital in Columbia 
soon after his discharge from service, and received pain 
medications.  He continues to have pain.

The veteran underwent a VA examination in February 2001.  He 
reported doing auto repair work in service, and injuring his low 
back in 1962 when he picked up a piece of steel.  The veteran 
reportedly felt his back click, having progressive pain since 
then.   Examination of the low back revealed no significant 
tenderness to palpation, and straight leg raising, bilaterally, 
was negative.  The physician diagnosed the veteran with low back 
pain, without neurological deficit.

Considering the evidence of record in light of the above-cited 
criteria, the Board finds that the current record presents no 
basis for a grant of service connection for chronic low back 
disability.  

Initially, the Board finds that while service medical records 
reflect complaints of low back pain and assessment of postural 
back pain, there are no actual findings or diagnosis of a specific 
low back disability during service.  Pain, without underlying 
pathology, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  .  

Further, following the veteran's discharge from service in 1967, 
there is no evidence of a back disability, to include lumbar 
stenosis, until many years later in 1996.  While the veteran 
continues to suffer from low back pain that is primarily 
associated with lumbar stenosis (which may constitute a disability 
diagnosed post-service), the Board finds that there is no 
competent medical evidence addressing the medical relationship 
between any such current low back disability and service.  The 
February 2001 examiner only noted low back pain, without more.  
Moreover, the veteran has frustrated the Board's efforts to obtain 
a definitive opinion as to both current disability, and, if so, 
whether there is a medical nexus between such disability and 
service, to include the veteran's in-service complaints.  The 
Board has attempted to develop this issue, for the specific 
purpose of having veteran undergo medical examination to obtain 
the evidence needed to adjudicate the claim.  The veteran was duly 
notified of the need for such evidence, apprised of the possible 
consequences of failing to report to an examination, and then 
scheduled for a VA examination.  He chose not to report; hence, 
the Board has no choice but to adjudicate the claim on the basis 
of the evidence of record.  See 38 C.F.R. § 3.655.  

The Board emphasizes that the duty to assist the veteran in the 
development of evidence pertinent to his claim is not a "one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In a 
case such as this, where additional medical evidence, in the form 
of medical findings and opinion, is required to determine 
entitlement to benefits, the veteran may not passively sit by 
under circumstances where his cooperation is essential in 
obtaining the putative evidence.  Id. 

The Board has considered the veteran's assertions in connection 
with the instant claim.  While the veteran is competent to report 
his symptoms, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a probative 
opinion on medical matters, such as whether he currently has a low 
back disability, and, if so, whether such disability is, in fact, 
medically related to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge ").

In the absence of competent and persuasive evidence of a nexus 
between a current chronic low back disability and service, the 
claim must be denied.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt doctrine.  
However, as the competent evidence neither supports any finding 
that, nor is in relative equipoise on the question of whether, the 
veteran has a chronic low back disability that is medically 
related to his military service, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.  

B.  Residuals of a Right Eye Injury


Service medical records reflect that the veteran burned the cornea 
of his right eye with a drop of hot solder in October 1964.  
Treatment consisted of medication and an eye patch.

At the time of the veteran's separation examination in February 
1967, he reported no eye trouble.  Clinical evaluation revealed 
his eyes to be normal.  Records also document field of vision and 
intraocular tension as normal.

During a June 1998 hearing, the veteran testified that he 
sustained a flesh burn in service and that he continued to wear a 
protective lens or dark glasses for about 8 months and utilized 
eye ointment for a period of time.

Non-VA medical records show that the veteran sustained a 
laceration above his right eyebrow in November 1998, after he had 
a syncopal episode while in the hospital and struck his head on 
the way down.

Records reflect that the veteran failed to report for VA eye 
examinations in January 2001 and again in June 2003.

The veteran contends that his eyes were exposed to burning light 
during welding, prior to his dropping a welder's shield in place 
when preparing to weld in service.  He wore an eye protection pad 
following the most serious incident, and was issued heavy drake 
glasses to lessen the irritation of the right eye by light.

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, if 
so, of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, service connection must be denied 
because the medical evidence does not establish the presence of 
the currently claimed disability, the first essential criterion 
for a grant of service.  

Service medical records include an October 1964 entry noting the 
veteran's burn injury to the cornea of his right eye from a drop 
of hot solder, and treatment for that injury.  The report of a 
February 1967 separation examination includes a normal clinical 
evaluation of the veteran's eyes.  The veteran has neither 
presented, nor alluded to the existence of any medical evidence 
establishing any  current eye disability (much less one that is a 
residual of in-service injury).  Thus, there is no competent 
evidence establishing the existence of the disability for which 
service connection is sought.   

As with the claim for service connection for the low back, the 
Board remanded this matter specifically to have the RO arrange for 
examination of the veteran's eyes to obtain medical evidence 
needed to resolve the claim for service connection for right eye 
disability (claimed as a residual of eye injury).  However, as 
with the claim for service connection for low back disability, the 
veteran has frustrated VA's efforts to obtain medical evidence 
needed to resolve the issue on appeal.  The veteran failed twice 
to report for VA eye examinations.  Hence, the Board has no choice 
but to adjudicate the claim on the basis evidence already of 
record.  See 38 C.F.R. § 3.655.  As indicated above, the record 
includes no medical evidence establishing the presence of the 
currently claimed disability.  Moreover, as the question of 
current disability is, like the question of etiology, a medical 
matter, the veteran's assertions in this regard have no probative 
value.  See Bostain, 11 Vet. App. at 127.

Under these circumstances, the claim for residuals of a right eye 
injury must also be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for a chronic low back disability is denied.

Service connection for residuals of a right eye injury is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



